Title: To George Washington from Major General Stirling, 6 May 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George



Dear Sir,
Baskingridge [N.J.] May 6th 1777

I am extremly unhappy to find by your Excellency’s letter of this date that any of my private Affairs should have taken up so much of your Attention; I could wish your Excellency had beleived the whole

matter had been Misrepresented to you, Mrs Livingston was informed Six Weeks ago that I was in want of that part of the house which she possesses. she had then no less than four other houses engaged, I yesterday in the most friendly Manner informed her that my family was under great inconveniences for want of Room and that I should be Glad she would make it Convenient to Move as soon as possible; I conceived this to be but a Modest request, to enjoy my own property; and was not in the least governed by passion; she behaved very improperly and threatned to move the Next Morning, I told her she Might do as she thought proper. I thank your Excellency for the Motives of friendship which dictated your letter and am your Excellency’s Most Obt Humble Servt

Stirling

